{¶ 1} Relator avers that he is a party to proceedings before the Parma Municipal Court. Relator requests that this court compel respondent Clerk of the Parma Municipal Court to provide relator with a time-stamped copy of the motion to dispose of pending misdemeanor probation violation before that court.
 {¶ 2} Respondent has filed a motion to dismiss attached to which are copies of: an August 22, 2002 journal entry in the underlying Parma Municipal Court case granting relator's motion to dispose of pending misdemeanor probation violation; and relator's motion to dispose of pending misdemeanor probation violation filed on November 20, 2001. Relator has not responded to the motion to dismiss.
 {¶ 3} In light of the fact that relator has received the relief he requested, this action in mandamus is moot. Compare State ex rel. Nelsonv. Russo, 89 Ohio St.3d 227, 2000-Ohio-141, 729 N.E.2d 1181. Accordingly, we grant respondent's motion to dismiss. Relator to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
Writ dismissed.
JAMES J. SWEENEY, J., and TERRENCE O'DONNELL, J., CONCUR.